Title: From George Washington to the United States Senate, 4 June 1790
From: Washington, George
To: United States Senate


United States [New York] 
Gentlemen of the Senate,June 4th 1790.
I nominate the following persons to be Consuls and Vice-Consuls of the United States of America for the Ports which are affixed to their names. viz.
Cadiz  Richard Harrison of Virginia to be Consul of the United States of America for the Port of Cadiz in the Kingdom of Spain, and for such parts of the said Kingdom as shall be nearer to the said port than to the residence of any other Consul or Vice-Consul of the United States in the said Kingdom.
Bilboa  Edward Church of Massachusetts to be Consul of the United States of America for the Port of Bilboa in the Kingdom

of Spain, and for such parts of the said Kingdom as shall be nearer to the said port than to the residence of any other Consul or Vice-Consul of the United States in the said Kingdom.
Madeira  John Marsden Pintard of New York to be Consul of the United States of America for the Island of Madeira, and such other Islands of the allegiance of her most faithful Majesty as are nearer to the same than to the residence of any other Consul or Vice-Consul of the United States within the same allegiance.
Liverpool  James Maury of Virginia to be Consul of the United States of America for the port of Liverpool in the Kingdom of Great Britain, and for such parts of the said Kingdom as shall be nearer to the said port than to the residence of any other Consul or Vice-Consul of the United States in the said Kingdom.
Cowes  Thomas Auldjo of the Kingdom of Great Britain, to be Vice-Consul of the United States of America for the port of Cowes, and such parts of the same Kingdom as shall be nearer to the said port than to the residence of any other Consul or Vice-Consul of the United States within the said Kingdom.
Dublin  William Knox of New York to be Consul of the United States of America for the port of Dublin in the Kingdom of Ireland, and for such parts of the said Kingdom as shall be nearer to the said port than to the residence of any other Consul or Vice-Consul of the United States in the said Kingdom.
Marseilles  The Sieur Etienne Cathalan the yo[u]nger of the Kingdom of France, Vice-Consul of the United States of America for the port of Marseilles and for such parts of the same Kingdom as shall be nearer to the said port than to the residence of any other Consul or Vice-Consul of the United States within the same Kingdom.
Bordeaux  James Fenwick of Maryland to be Consul of the United States of America for the port of Bordeaux in the Kingdom of France, and for such parts of the same Kingdom as shall be nearer to the said port than to the residence of any other Consul or Vice-Consul of the United States in the same Kingdom.
Nantes  Burrell Carnes of Massachusetts to be Consul of the United States of America for the port of Nantes in the Kingdom of France, and for such parts of the said Kingdom as are

nearer to the said port than to the residence of any other Consul or Vice-Consul of the United States in the same Kingdom.
Havre  The Sieur de La Motte of the Kingdom of France, to be Vice-Consul of the United States of America for the port of Havre de grace and such parts of the said Kingdom as shall be nearer to the said port than to the residence of any other Consul or Vice-Consul of the United States within the same Kingdom.
Rouen  Nathaniel Barrett of Massachusetts to be Consul of the United States of America for the port of Rouen in the Kingdom of France, and for such parts of the said Kingdom as shall be nearer to the said port than to the residence of any other Consul or Vice-Consul of the United States in the said Kingdom.
Hispaniola  Sylvanus Bourne of Massachusetts, to be Consul of the United States of America for the Island of Hispaniola, and for such other Islands of the allegiance of his most Christian Majesty as shall be nearer thereto than to the residence of any other Consul or Vice-Consul of the United States within the same allegiance.
Martinique  Fulwar Skipwith of Virginia, to be Consul of the United States of America for the Island of Martinique, and for such other Islands and places of the allegiance of his most Christian Majesty as shall be nearer thereto than to the residence of any other Consul or Vice-Consul of the United States within the same allegiance.
Hamburgh  John Parish, Merchant of Hamburgh, to be Vice-Consul of the United States of America for Hamburgh.

Go: Washington

